 Case 4:18-cv-00824-O Document 100 Filed 07/12/21              Page 1 of 1 PageID 1484



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

 BEAR CREEK BIBLE CHURCH, et al.,             §
                                              §
        Plaintiffs,                           §
                                              §
 v.                                           §    Civil Action No. 4:18-cv-00824-O
                                              §
 EQUAL EMPLOYMENT                             §
 COMMISSION et al.,                           §
                                              §
        Defendants.                           §

                                         ORDER

       Before the Court is the Plaintiffs’ Motion for Leave to File Fourth Amended Complaint

(ECF No. 99), filed July 10, 2021. Noting the Motion is unopposed, the Motion for Leave should

be GRANTED. Therefore, Plaintiffs’ Fourth Amended Complaint (ECF No. 86) may remain on

the docket.

       SO ORDERED on this 12th day of July, 2021.




                                            _____________________________________
                                            Reed O’Connor
                                            UNITED STATES DISTRICT JUDGE




                                              1
